In a proceeding pursuant to article 78 of CPLR to review respondents’ (1) termination of petitioner’s employment as a teacher and (2) refusal to grant her tenure, petitioner appeals from a judgment of the Supreme Court, Rockland County, dated February 4, 1972, which granted respondents’ motion to dismiss the petition. Order affirmed, without costs (Matter of Tischler V. Board of Educ. of Monroe Woodbury Cent. School Bist. No. 1, 37 A D 2d 261, 263). Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.